DETAILED ACTION
This office action is in response to applicant’s filing dated December 29, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-11 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed December 29, 2021.  

Election/Restrictions
Applicant’s election without traverse of lupus nephritis as the elected autoimmune disease and a formulation species requiring no additional components in the reply filed on December 29, 2020 is acknowledged.
Claims 1-11 are presently under examination as they relate to the elected species: lupus nephritis.

Priority
The present application claims benefit of foreign priority to TAIWAN 108147439 filed on December 24, 2019. 

Drawings
Acknowledgement is made of the drawings received on July 14, 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
The specification contains a typographical error.  Paragraph [0048] recites the term: NLRP3inflammasomeactivation.  This should be written as NLRP3 inflammasome activation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims provide no method steps, and thus the metes and bounds of the claims cannot be determined.

“A method of Tris DBA pharmaceutical composition for treating or preventing autoimmune diseases.”
has been construed as:
“A method for treating or preventing autoimmune diseases comprising administering a pharmaceutical composition comprising Tris DBA.”


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “wherein the Tris DBA pharmaceutical composition inhibits cellular autophagy and/or inflammatory.”
It is unclear what is being inhibited by the composition.  It is unclear if the composition inhibits cellular autophagy and/or inhibits inflammatory or if the composition inhibits autophagy and/or inflammatory.  Thus, it is unclear if the composition is anti-inflammatory (i.e. inhibits inflammatory) or is inflammatory.  Moreover, it is unclear what is encompassed by the term inflammatory.  It is unclear if it is referring to inflammation generally or to inflammatory agents, biomarkers, processes.  Thus, it is not clear what method steps fall within the metes and bounds of the instant claims.



Claim 5 recites:  “wherein the Tris DBA pharmaceutical composition has antioxidation.”  It is unclear if the composition itself possesses antioxidation properties, if the composition requires an effective amount of Tris DBA to possess antioxidation properties, or if the composition requires an additional antioxidant compound.  Thus, it is not clear what compositions fall within the metes and bounds of the instant claims.
In the interest of compact prosecution and for the purposes of applying prior art, and since Wu et al (J Immunol, 2020; 204:1448-1461, published on line February 2020, cited in the rejection set forth below) teaches  tris DBA reduced oxidative stress and enhanced antioxidant activity (Fig. 4), the composition comprising tris DBA has been construed as a meeting the limitation of having antioxidation.


Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating systemic lupus erythematosus (SLE) or lupus nephritis comprising administering Tris-DBA, does not reasonably provide enablement for a method of treating or preventing any autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:

2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art
The invention relates to a method of treating or preventing any autoimmune disorder comprising administering Tris-DBA.  
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  As illustrative of the state of the art, the examiner cites Roep et al (Nat Med, 2012; 18:48-53).  
Roep, cited for evidentiary purposes, teaches translational research in autoimmunity is hampered by a number of hurdles, including a lack of knowledge regarding initiating and pathologically relevant autoantigens, the low frequency of autoreactive pathogenic B and T cells, difficulty in accessing the affected tissue, differences between self-reactive and pathogen-specific lymphocytes, a lack of etiologically relevant preclinical animal models and the heterogeneity of disease presentation (abstract); although animal models have proven useful in identifying and validating mechanistic predictions, the inability to translate preclinical leads in clinical trials has led to a reassessment of the causes of these failures (page 48, center, last bridge paragraph); the inability to predict the likelihood of success of therapies in humans using animal models may be related to the distinct differences in the immune systems of mice and humans; any immune phenotype or immunological process or mechanism may have species-st full paragraph).  Roep teaches despite considerable progress in our understanding of the etiology of autoimmune diseases and the development of new therapeutics to treat them, multiple barriers to our understanding of these diseases exist; the ultimate goal is to define disease mechanisms, develop therapies targeted to these mechanisms and develop strategies to evaluate the safety and efficacy of these therapies; the hurdles that must be overcome before this goal can be met include the 
This article plainly demonstrates that the art of developing and testing drugs for treatment and prevention of any autoimmune disorder, particularly for use in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all autoimmune disorders.  Moreover, developing and testing drugs, particularly for use in humans, is extremely unpredictable, particularly in the case of a single compound being used to treat any and all autoimmune disorders.  If a compound is found to be useful for treating one autoimmune disorder, it would be extremely unpredictable to determine which other autoimmune disorders would also be treatable with the same compound. 

2.	The breadth of the claims
Claims 1, 2, and 4-11 are very broad in terms of the type of diseases being treated and prevented: all types of autoimmune disorders are claimed to be treated with Tris-DBA.

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification teaches Tris DBA can inhibit NLRP3 inflammation expression (Example 1), the effect of Tris DBA in animal model of accelerated aggravated lupus nephritis (Example 2).  any autoimmune disorders, other than systemic lupus erythematosus (SLE) or lupus nephritis.

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that a compound of formula (I) could be predictably used as treatment and prevention of all autoimmune disorders other than systemic lupus erythematosus (SLE) or lupus nephritis.   Since there is no precedent in the literature for the treatment of any disease with the above compounds, except for systemic lupus erythematosus (SLE) or lupus nephritis, how is the skilled physician supposed to know what type of dose regimen of a compound of formula (I) to use for each of the pathologically different diseases?
Determining if a compound of formula (I) will treat any particular disease state would require formulation into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants.
Accordingly, the inventions of claims 1, 2 and 4-11 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (J Immunol, 2020; 204:1448-1461, published on line February 2020).
Regarding claims 1-3, Wu teaches tris DBA ameliorates accelerated and severe lupus nephritis in mice (title); Tris DBA was shown to effectively ameliorate the mouse ASLN (accelerated and severe lupus nephritis) model, which simulates a transformation to a high-grade pathological type of LN (lupus nephritis) from a mild mesangial one as the result of acute onset or the acceleration of the renal condition; this transformation involves differential regulation of T cell functions, a MAPK (ERK, JNK)-mediated priming signal of the NLRP3 inflammasome, and differentially regulating the autophagy/NLRP3 inflammasome axis; thus, Tris DBA may be considered a therapeutic candidate for the accelerated and deteriorated type of LN.  Thus, Wu teaches a method of treating lupus nephritis comprising administering a pharmaceutical composition comprising Tris DBA.

Regarding claim 4, Wu teaches mice treated with vehicle developed glomerular tubulointerstitial inflammation, the severities of these pathological changes in the kidney were greatly reduced in the Tris DBA treated mice (page 1456, left, last paragraph).  

Regarding claim 5, Wu teaches  tris DBA reduced oxidative stress and enhanced antioxidant activity (Fig. 4).

Regarding claim 6, Wu teaches Tris DBA is dissolved in Katimin for in vivo studies or in DMSO for in vitro studies (page 1449, left, 3rd paragraph) and injected by IP injection (page 1449, left, 4th paragraph).   This reads on wherein the Tris DBA pharmaceutical composition is in the form of a solution.

Regarding claims 8, Wu teaches Tris DBA (30 mg/kg of body weight) was given by i.p. injection to mice (page 1449, left, 4th paragraph).  A mouse reads on a mammal.

Regarding claim 11, Wu teaches Tris DBA effectively ameliorates this severe type of LN through a process that involves blunting a MAPK and TRIS DBA prevents the histopathological transformation of mild LN into higher-grade glomerulonephritis by regulating autophagy and inhibiting the phosphorylation of JNK, ERK, and p38 MAPK signaling pathways (page 1456, right, 2nd paragraph).  
Thus, the teachings of Wu anticipate the method of claims 1-6, 8 and 11.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbiser (WO2008/076965 A1) in view of (Teuscher et al (US 2014/0127231 A1).
Regarding claims 1-3, Arbiser teaches a method of treating an angiogenic disorder comprising administering to said patient an effective amount of a small molecule palladium complex to a patient (claim 6), wherein the small molecule palladium complex is Tris(dibenzylideneacetone)dipalladium (claim 7) wherein the angiogenic disorder is chronic inflammatory disease (claim 10).  Tris(dibenzylideneacetone)dipalladium reads on Tris DBA.  Arbiser further teaches chronic inflammatory diseases include lupus (page 8, lines 12-14).  Moreover, Arbiser teaches Tris-DBA has the advantage that it inhibits several pathways required for melanoma tumorigenesis, including MAP kinase activation (page 2, lines 26-27). Thus, Arbiser establishes that Tris-DBA is a MAP kinase inhibitor useful in a method of treating lupus.
Arbiser does not explicitly teach lupus is the elected species lupus nephritis.  

As such, since Arbiser teaches a method of treating lupus comprising administering Tris-DBA and that Tris-DBA is a MAP kinase inhibitor, and since Teuscher teaches that a MAPK inhibitor is useful for treating lupus nephritis, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating lupus taught by Arbiser to treat lupus nephritis with an expectation of success, since the prior art establishes that Tris-DBA is a MAP kinase inhibitor useful for treating lupus generically and that MAPK inhibitors are useful for treating lupus nephritis.

Regarding claims 4, 5, and 11, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, inhibition of cellular autophagy (instant claim 4), antioxidation (instant claim 5), and inhibition of phosphorylation of mitogen-activated protein kinase (MAPK) (instant claim 11) are considered to be an intended result of the process step positively recited (i.e. administration of Tris-DBA to treat lupus nephritis).


Regarding claims 6 and 7, Arbiser teaches the compounds may be incorporated into formulations for all routes of administration including oral (page 9, lines 25-26); for liquid oral preparations such as suspensions, elixirs and solutions, suitable carriers and additives including water, glycols, oils, alcohols, flavouring agents, preservatives, colouring agents and the like may be used (page 11, lines 24-27); and for solid oral preparations such as powders, tablets, capsules, and for solid preparations such as suppositories, suitable carriers and additives including starches, sugar carriers, such as dextrose, mannitol, lactose and related carriers, diluents, granulating agents, lubricants, binders, disintegrating agents and the like may be used (page 11, lines 27-30).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the Tris DBA in  the form of an oral solution or powder in view of the teachings of Arbiser, resulting in the practice of the method of claims 6 and 7 with a reasonable expectation of success.

Regarding claims 8-10, Arbiser teaches the compounds may be used to treat animals, and in particular, mammals, including humans, as patients (page 12, lines 8-10).  Moreover, Arbiser teaches mice received  intraperitoneal injections of tris(dibenzylideneacetone) dipalladium; 1 mg/mouse (page 18, lines 9-11). Arbiser further teaches a therapeutically effective amount of the present preferred compound in a dosage form ranges from about 0.025 mg/kg to about 2.5 g/kg, preferably 2.5-5 mg/kg to about 100 mg/kg of the patient or 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 8-10 with a reasonable expectation of success.

Conclusion
Claims 1-11 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628